Citation Nr: 1002959	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
service connection for Hepatitis C.  

2.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 
1971.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  It denied service connection for post 
traumatic stress disorder, (PTSD) and the claim to reopen 
service connection for hepatitis C.  

The Board of Veterans' Appeals (Board) remanded the Veteran's 
claims in April 2006 for the Veteran to have a 
videoconference hearing before a Veterans Law Judge.  The 
Veteran appeared and gave testimony before the undersigned in 
October 2006.  

The Board again remanded the Veteran's claims in January 
2007.  The additional development ordered has been completed.  
Stegall v. West, 11  Vet. App. 268 (1998).  

Subsequently, an August 2009 rating decision granted service 
connection for PTSD.  That has resulted in there being no 
case or controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  The only 
issue remaining for appellate review is whether new and 
material evidence has been submitted to reopen the claim for 
service connection for Hepatitis C.  

The decision below reopens the Veteran's claim, but the 
underlying issue of service connection for Hepatitis C is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2001 rating decision of the RO denied service 
connection for Hepatitis C, because the record did not 
identify any risk factors in service for the disability, and 
there was no current medical evidence the Veteran had the 
disability.   The Veteran was notified his claim had been 
denied by the RO in a September 2001 letter.  The Veteran did 
not submit a notice of disagreement with the September 2001 
rating decision.  

2.  The evidence submitted since September 2001 includes 
medical records that document a current diagnosis of 
Hepatitis C, and identifies in-service risk factors for 
Hepatitis C, previously unsubstantiated facts which raises a 
reasonable possibility the claim may be substantiated.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision is final.  38 C.F.R. 
§ 3.104, 20.1103 (2001).  

3.  New and material evidence has been submitted to reopen 
the claim for service connection for Hepatitis C.  38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran's request to reopen his claim for service 
connection for Hepatitis C was remanded in part to ensure he 
was properly notified of the reasons for the prior denial of 
his claim and what would constitute new and material evidence 
to reopen his claim.  In January 2007, VA sent a letter to 
the Veteran which informed him his claim had previously been 
denied as the evidence did not include any evidence of 
diagnosis of Hepatitis C in service or any in-service risk 
factors for contracting Hepatitis C.  He was informed the 
evidence necessary to reopen his claim must relate to those 
facts.  

VA has obtained the records of VA treatment identified by the 
Veteran and his records from the Social Security 
Administration.  He has been afforded a videoconference as 
was noted above.  

He has not been afforded a VA examination and a medical 
opinion has not been obtained as his claim has not been 
reopened.  See 38 C.F.R. § 3.159(c)(4)(C)(iii)(2009).  

As the decision below reopens the claim and remands it for 
further development, no further discussion of VA's duty to 
notify and assist the Veteran is required at this time.  

New and Material 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence existing 
evidence that, by itself, or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

A September 2001 rating decision of the RO denied service 
connection for Hepatitis C.  The Veteran was notified his 
claim had been denied by the RO in a September 2001 letter.  
The Veteran did not submit a notice of disagreement with the 
September 2001 rating decision.  The September 2001 rating 
decision is final.  38 C.F.R. § 3.104, 20.1103 (2001).  

The Veteran requested that his claim for service connection 
for Hepatitis C be reopened in March 2003.  To determine if 
new and material evidence has been submitted the Board 
compared the evidence in the claims folder in September 2001 
with that subsequently submitted.  

In September 2001, the evidence submitted included service 
treatment records which did not include any diagnosis of 
Hepatitis or any other disorder of the liver.  In addition, 
while it was noted on service entrance examination he had a 
tattoo on his right forearm in November 1969 there was no 
indication the Veteran received any additional tattoos in 
service.  Records of hospitalization in service in July 1970 
revealed he had not received any units of whole blood by 
transfusion.  October 1970 records did reveal he had been 
treated for possible V.D.  May 1996 VA records noted the 
Veteran had a history of heroin abuse.  

The RO denied the claim for service connection for Hepatitis 
C in September 2001.  In the rating decision the RO gave the 
following explanation:  

There was no evidence of any risk factors 
during service, no diagnosis, or any 
treatment for this condition.  The 
private and VA medical records evidence 
did not show any diagnosis or treatment 
for this condition.  Since there is no 
evidence of any diagnosis in service or 
currently, service connection is denied.  

Since September 2001 both private and VA records have been 
submitted which include diagnoses or a history of chronic 
Hepatitis C.  In addition, the Veteran appeared and testified 
in October 2006 at his videoconference that he had an eagle 
head tattooed on his shoulder in service.  He had also 
visited the "professional ladies" in town on occasion.  (T-
12).  

The evidence submitted since September 2001 relates to an 
unsubstantiated fact, a current diagnosis of Hepatitis C.  It 
also includes additional evidence of possible risk factors 
for contracting Hepatitis C in service.  

It is possible that a medical professional could examine the 
Veteran and review the evidence of record and render an 
opinion linking the currently diagnosed Hepatitis C to 
service.  There is a reasonable possibility that the 
Veteran's claim could be substantiated.  Consequently, the 
Board finds that new and material evidence has been submitted 
to reopen the claim for service connection for Hepatitis C.  
38 C.F.R. § 3.156 (2009).  


ORDER

The claim for service connection for Hepatitis C is reopened, 
to this extent only the appeal is granted.  


REMAND

Given a current diagnosis of hepatitis C, and evidence of 
exposure to recognized risk factors having occurred in 
service, the Veteran's claim must be remanded to afford him a 
VA examination and to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran again to identify the 
medical care provider who first diagnosed 
his Hepatitis C.  With any necessary 
authorization from the Veteran, VA should 
attempt to obtain copies of pertinent 
treatment records.  

2.  The Veteran should be afforded a VA 
examination.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should elicit from the Veteran his 
history of risk factors for contracting 
Hepatitis C both in service and since his 
separation from the service.  After 
examining the Veteran and reviewing the 
medical record, the examiner is asked to 
answer the following question:  Is it at 
least as likely as not (50 percent 
probability) that the Veteran's Hepatitis 
C had its onset in, or was incurred in 
service?  The examiner is asked to 
explain the reasons for any opinion 
expressed and to identify any medical 
text he/she relied upon in reaching 
his/her conclusion.  

3.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


